Case 1:17-cv-01026-LJV-HBS Document 45-6 Filed 02/26/20 Page 1of5

EXHIBIT E
Case 1:17-cv-01026-LJV-HBS Document 45-6 Filed 02/26/20 Page 2 of 5

GOLDBERG

SEGALLA Julie P Apter | Partner
Direct 716.566.5458 | japter@goldbergsegalla.com
February 12, 2020

Josephine A. Greco, Esq.
Greco Trapp, PLLC

1700 Rand Building

14 Lafayette Square
Buffalo, New York 14203

Re: Osucha v. Alden State Bank, et al.
Index No.: 1:17-CV-0024-GWC
GS File No. 165.0013

Dear Ms. Greco:

I write in response to your correspondence dated January 27, 2020 regarding your position
that the defendants’ responses to plaintiff's first request for production of documents and
defendants’ amended responses to plaintiff's first set of interrogatories are not in compliance with
the Court’s Order, dated December 12, 2019.

Plaintiff is correct that Judge Scott ordered that defendants must produce all documents
related to defendants’ investigation into complaints of sexual harassment made by bank
employees. Despite plaintiff's assertions, on January 13, 2020, defendants have fully complied
and produced the entirety of the Hodgson Russ file that was provided by counsel at Hodgson Russ
in relation to this matter. Defendants produced the entirety of the Hodgson Russ file, bates-
stamped 0003682-0003691, as it was provided by Hodgson Russ to defense counsel. Those 10
pages were what Hodgson Russ identified to defense counsel as being in relation to the complaints
of Ashley Osucha. Defendants do not have any further documents in its possession relating to
Hodgson Russ’s investigation into complaints of sexual harassment made by bank employees.
Thus, there is nothing more for defendants to produce as provided to defendants by Hodgson Russ.

Assertions made in plaintiff's motion to compel and in the affidavits of Ashley Osucha and
Carolyn Sue Aldinger are not to be considered evidence as stated in your correspondence as their
recollection of events does not constitute “evidence” during the discovery stage of litigation. As
stated previously, defendants cannot produce what simply does not exist. The Court’s order stated
that “Plaintiff should not have to resort to third party subpoena upon Hodgson Russ to obtain those
client reports,” and, based on this statement, the entire file provided by Hodgson Russ was
produced and Hodgson Russ advised that no further documents exist.

Documents bates stamped 0004334-0004650 are documents that Hodgson Russ identified
to defense counsel as being in relation to the lawsuit of Carolyn Sue Aldinger. These same
documents were produced in the Aldinger matter at A004723-A005039. There is nothing more to
produce in this regard as the correct documents were produced bearing the correct bates
numbering.

 

Office Location: 665 Main Street, Buffalo, NY 14203-1425 | 716-566-5400 | Fax: 716-566-5401 | www.goldbergsegalla.com
CALIFORNIA | CONNECTICUT | FLORIDA | ILLINOIS | NEW JERSEY | NEWYORK | NORTH CAROLINA | MARYLAND | MISSOURI | PENNSYLVANIA | UNITED KINGDOM

2548603 1.v1
Case 1:17-cv-01026-LJV-HBS Document 45-6 Filed 02/26/20 Page 3 of 5

Ms. Greco
February 12, 2020
Page 2

In sum, it is disingenuous for plaintiff to state that defendants refuse production of all
documents related to their investigation of complaints of sexual harassment as that is simply not
the case. Defendants have produced everything in its possession that was obtained from Alden
State Bank as well as Hodgson Russ relating to Hodgson Russ’s investigation. Furthermore, there
is nothing that is being withheld on the basis of privilege.

With respect to the personnel records of Jamie Hey, Kaitlyn Chadbourne, and Julie Osucha,
the complete files were produced. As you are aware, the former HR Director, Carolyn Sue
Aldinger, was charged with keeping and maintaining complete personnel files. If documents are
missing, it was due to the inaction of Ms. Aldinger in maintaining the files. Regarding the request
for W-2’s, the W-2s for all Alden State Bank Employees from 2000 to 2019 were produced to
plaintiff on January 30, 2020 and were bates stamped 000465 1-0005406.

With regard to Request Nos. 5, 7, 9-10, 14-17, 26-32, 34-35, 37-42, 44-46, and 51-52, those
responses are not unresolved. Defendants fully responded to each and every one of those demands.

Defendants incorporates by reference each and every response of the aforementioned document
requests herein.

With respect to Interrogatories:

Interrogatory No. 1

 

This interrogatory has been responded to fully. The specific section plaintiff is now
objecting to (job history) is information unrelated to a claim of sexual harassment and is within
the knowledge of the plaintiff. Therefore, the defendants maintain that they have complied with
FRCP Rule 33 in that defendants have provided in sufficient detail the page range that plaintiff
should consult in order to locate and to identify the records from which the answer may be
ascertained. As such, defendants’ response has specified the appropriate documents from which
the information sought can be derived.

Interrogatory No. 2

This interrogatory has been responded to fully. Defendants have complied with FRCP
Rule 33 in that defendants have provided in sufficient detail the page range that plaintiff should
consult in order to locate and to identify the records from which the answer may be ascertained.
As such, defendants’ response has specified the appropriate documents from which the information
sought can be derived.

Interrogatory No. 3

Defendants redirect plaintiff to defendants’ amended response to plaintiffs interrogatories,
dated January 10, 2020, which stated the following to supplement the initial response:

“[iJnvestigation of said Complaint was conducted by Hodgson Russ. The documents regarding
the investigation received from Hodgson have been produced as bates stamped 0003682-0003687

2548603 1.v1
Case 1:17-cv-01026-LJV-HBS Document 45-6 Filed 02/26/20 Page 4 of 5

Ms. Greco
February 12, 2020
Page 3

and 0004334-0004650. Last, upon information and belief, during the year 2004, there was an
allegation of sexual harassment made by Julie Osucha against an auditor employed by the Bank.
As a result of the investigation, the auditor was terminated. Records involving any investigation
were not located. It was the responsibility of Carolyn Sue Aldinger to maintain said records during
the course of her employment and it is the understanding that Ms. Aldinger failed to keep records
and this failure was discovered when defendants searched its personnel files to comply with
plaintiffs interrogatories.”

Interrogatory No. 4

Defendants have complied with FRCP Rule 33 in that defendants have provided in
sufficient detail the page range that plaintiff should consult in order to locate and to identify the
records from which the answer may be ascertained. As such, defendants’ response has specified
the appropriate documents from which the information sought can be derived. The Court directed
defendants to answer Interrogatory number 4 to specific employees, not all employees. The
employees personnel files were referenced by specific page numbers. The requested responses
were clearly set forth in each personnel file and it is appropriate to respond by directing counsel to
the limited pages referenced.

Interrogatory No. 5

Defendants fully incorporate by reference their response to plaintiff to defendants’
amended responses to plaintiff's interrogatories, dated January 10, 2020, which details programs,
plans and policies of Alden State Bank which are designed to prevent, minimize the risk of, or
remedy discrimination, hostile work environment, and/or retaliation at any of the bank’s location.

The policies and procedures listed were prepared by bank management. All policies with
human resource issues are reviewed by Hodgson Russ (who will recommend changes and
additions that are implemented by bank management) prior to being approved by the Board of
Directors. All policies are approved by the Board of Directors on an annual basis. This includes
the employee handbook.

Interrogatory No. 6

Defendants have complied with FRCP Rule 33 in that defendant has provided in sufficient
detail the page range that plaintiff should consult in order to locate and to identify the records from
which the answer may be ascertained. As such, defendants’ response has specified the appropriate
documents from which the information sought can be derived.

Interrogatory No. 7

Defendants redirect plaintiff to defendants’ amended response to plaintiffs interrogatories,
dated January 10, 2020, which stated the following witnesses:

Plaintiff Carolyn Sue Aldinger

25486031.v1
Case 1:17-cv-01026-LJV-HBS Document 45-6 Filed 02/26/20 Page 5 of5

Ms. Greco
February 12, 2020
Page 4

Chairman of the Board Richard Koelbl

Bank Vice President and Chief Lending Officer John Koelbl
Bank President and Chief Executive Officer Steven Woodard
Bank Compliance Officer Hilde Neubauer

Bank Assistant Vice President Colleen Pautler

Bank Assistant Branch Manager Tracy McMaster

Bank Employee Julie Osucha

Bank Employee Robin Maeir

Plaintiff cannot direct and/or comment on how defendants should answer interrogatories
directed to them. Additionally, the purpose of disclosure is to avoid surprise by either party.
Plaintiff appears to be directing the defendants to state who “all possible witnesses” may be.
Defendants have disclosed those witnesses they intend to call at a trial. Should additional
witnesses be called, timely disclosure will be made.

Interrogatory No. 10

 

Defendants redirect plaintiff to defendants’ amended response to plaintiffs interrogatories,
dated January 10, 2020, which stated that “[p]laintiffhas performed well at her position and earned
her promotion to Head Teller, as documented in her personnel file (0000633-0000822).
Defendants will rely on this record in assessing the plaintiff's job performance. It was the
responsibility of Carolyn Sue Aldinger to maintain said records during the course of her
employment and it is the understanding that Ms. Aldinger failed to keep records and this failure
was discovered when defendants searched its personnel files to comply with plaintiffs
interrogatories. As such, defendants will not and cannot affirmatively state that defendants did not
ever have any complaints concerning plaintiffs job performance.

Interrogatory No. 11

The defendants will supplement the response to Interrogatory Number 11 to address all
defenses. The response will be submitted under separate cover shortly and in sufficient time to
allow plaintiff to review prior to depositions, which we maintain should be scheduled at this time.

Very truly yours,

 

JPA:las
ce: Hilde Neubauer (via email)

Steven Woodard (via email)
Sarah M. Washington, Esq. (via email)

25486031.vi
